In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3514 
THADDEUS JONES, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

MICHELLE MARKIEWICZ‐QUALKINBUSH, 
et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:16‐cv‐08977 — Robert W. Gettleman, Judge. 
                     ____________________ 

  SUBMITTED OCTOBER 6, 2016 — DECIDED DECEMBER 2, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  RIPPLE  and  WILLIAMS,  Circuit 
Judges. 
    RIPPLE, Circuit Judge. This case, which arises out of our mo‐
tions practice, is an appeal from the denial of a preliminary 
injunction in a dispute among the parties about the placement 
of certain referendum propositions on the November ballot. 
2                                                      No. 16‐3514 

These propositions principally concern the local mayoral elec‐
tion  in  Calumet City  and term limits  on candidates for  that 
office. 
    Steven  Grant  and  Calumet  City  Concerned  Citizens  (to‐
gether, the “Petition Plaintiffs”) sought to place on the ballot 
a proposition that, if approved by the voters, would impose 
mayoral  term  limits. The  County Clerk  refused to  place the 
proposition on the ballot on the ground that Calumet City’s 
current administration already had placed three other propo‐
sitions  on  the  ballot,  and  state  law  permitted  no  more  than 
three propositions in any single election. 
    The City’s new ballot initiatives appeared to target specif‐
ically Thaddeus Jones, an alderman who had announced he 
was running for mayor. Mr. Jones therefore also brought suit 
against the city officials. Together, the Petition Plaintiffs and 
Mr. Jones (together, the “plaintiffs”) sought injunctive relief 
in the district court, claiming that the actions of the city offi‐
cials  violated  the  First  Amendment,  the  Equal  Protection 
Clause of the Fourteenth Amendment, and the Constitution 
of Illinois. The district court denied a preliminary injunction, 
and the plaintiffs appealed. Because preparations for the elec‐
tion were underway, we granted expedited review and, after 
considering the submissions of the parties, affirmed summar‐
ily the order of the district court. At that time, we also indi‐
cated that we would issue an opinion in due course. 
 
 
 
 
No. 16‐3514                                                         3

                                                    I 
                                      BACKGROUND 
                                                    A. 
    On June 18, 2016, plaintiffs  Mr. Grant and  Calumet  City 
Concerned Citizens began to circulate a referendum petition 
to impose mayoral term limits. The petition specifically asked: 
            Shall … Calumet City be subject to a term limit 
            prohibiting  all  people  from  serving  more  than 
            three (3) terms of office as Mayor, where a term 
            of office includes partial terms of office of two 
            years or more, including all past terms of office 
            served  and  any  term  of  office  currently  being 
            served,  effective  immediately  upon  approval 
            and  passage  of  this  binding  referendum?  Yes 
            [or] No.[1] 
Notably,  if this  proposition were  approved  by the  voters, it 
would have disqualified the incumbent mayor from running 
for reelection in April 2017.  
    At the time of the initial circulation of the plaintiffs’ peti‐
tion, the defendant mayor and city council members appar‐
ently had not discussed imposing term limits on the mayoral 
office and had no immediate plans to place any referenda on 




                                                 
1 R.1 at 5, ¶ 19. 
4                                                            No. 16‐3514 

the  ballot.  Referendum  propositions  had  not  been  used  fre‐
              2
quently.   Nonetheless,  on  June  23,  2016,  the  City  Council 
passed a resolution, placing the following propositions on the 
November 2016 general election ballot: 
     1. Shall  the  City  of  Calumet  City  allow  taverns 
        (bars) to remain open until 2:00 a.m. on Fridays 
           and Saturdays?[3] 
      2. Shall any Calumet City elected official be able to 
         receive  two  (2)  pensions  by  being  allowed  to 
         participate in the Illinois Municipal Retirement 
         Fund if they are a member of the Illinois General 
            Assembly Retirement Fund?[4] 
      3. Shall the City of Calumet City, Cook County, Il‐
         linois,  adopt  the  following  term  limits  for  the 
         Office of Mayor to be effective for and applica‐
         ble to all persons who are candidates for Mayor 
         being elected at the Consolidated Election to be 
         held on April 4, 2017, and subsequent elections: 
         Mayor — no person shall be eligible to seek elec‐
         tion to, or hold the office of mayor where that 
         person  has  held  the  elected  office  of  either 
         Mayor  or  Alderman  of  …  Calumet  City  for 
         [four]  or  more  consecutive  full  four  (4)  year 

                                                 
2 Calumet City has only placed four City‐Council‐Initiated referenda on 

the ballot in the last twenty‐seven years, suggesting that binding referenda 
are a rarely utilized political tool. Id. at 7, ¶ 32. 
3 Id. at 7–8, ¶ 33. 

4 Id. 
No. 16‐3514                                                              5


            terms.[5]  
If approved by the voters, the first two propositions would be 
advisory; the final one would be binding.  
    On August 25, 2016, the City Council also voted to place 
three additional referenda questions on the February 28, 2017 
primary ballot. The plaintiffs filed their petition with the City 
Clerk  on  August  8,  2016.  The  petition  was  timely  and  con‐
tained the necessary number of signatures. The County Clerk 
determined that this proposition could not appear on the bal‐
lot because the Illinois Election Code contains a provision, re‐
ferred to as the “Rule of Three,” which reads as follows: 
            Irrespective  of  the  method  of  initiation,  not 
            more than 3 public questions … may be submit‐
            ted  to  referendum  with  respect  to  a  political 
            subdivision at the same election. 
            If more than 3 propositions are timely initiated 
            or certified for submission at an election with re‐
            spect to a political subdivision, the first 3 validly 
            initiated,  by  the  filing  of  a  petition  or  by  the 
            adoption of a resolution or ordinance of a polit‐
            ical  subdivision,  as  the  case  may  be,  shall  be 
            printed on the ballot and submitted at that elec‐
            tion. 
10 ILCS 5/28‐1. Therefore, by operation of the Rule of Three, 
no additional items could be placed on the ballot. The County 
Clerk did not directly notify the Petition Plaintiffs that their 
referenda item was blocked.  

                                                 
5 Id. at 9, ¶ 41. 
6                                                          No. 16‐3514 

     Having  heard  nothing  regarding  the  status  of  their  pro‐
posed ballot referendum, the plaintiffs contacted the County 
Clerk on September 6 to inquire as to the status. They were 
informed that the referendum had not been certified because 
it  had  been  preempted  by  the  City  Council  referenda  items 
under  the  Rule  of  Three.  The  Petition  Plaintiffs  accordingly 
brought this action. 
    Thaddeus Jones, a State Representative and five‐term Cal‐
umet City Alderman, is the only person to have declared his 
intention to compete against incumbent Mayor Markiewicz‐
Qualkinbush  in  the  April  election.  He  also  is  affected 
uniquely by two of the City’s ballot referenda. First, one prop‐
osition asks the voters whether “any Calumet City elected of‐
ficial”  should  be  able  to  receive  two  pensions  by  “being  al‐
lowed  to  participate  in  the  Illinois  Municipal  Retirement 
Fund if they are a member of the Illinois General Assembly 
                                  6
Retirement Fund?”  The second question asks whether indi‐
viduals who have served as “Alderman of the city of Calumet 
City for [four] or more consecutive full four (4) year terms” 
should  “be  eligible  to  seek  election  to,  or  hold  the  office  of, 
               7
mayor?”  As a State Representative and Alderman, Mr. Jones 
is affected directly by these referenda propositions and would 
be prohibited from serving as mayor if the propositions were 
                                                               8
approved. Accordingly, Mr. Jones also brought suit.  
       

                                                 
6 Id. at 7–8, ¶ 33. 

7 Id. at 9, ¶ 41. 

8 The initial complaint was brought on behalf of both Mr. Jones and the 

Petition Plaintiffs. See id. at 1. 
No. 16‐3514                                                        7

                                 B. 
   On September 15, 2016, the plaintiffs filed this action. The 
named defendants included: Michelle Markiewicz‐Qualkin‐
bush  (the  current  mayor  and  candidate  for  reelection); 
Nyota Figgs  (the  city  clerk);  Ramonde  Williams  (an  alder‐
man);  Roger  Munda  (an  alderman);  Nick  Manousopoulos 
(an  alderman);  Samuel  Bullocks  (an  alderman);  and  David 
Orr (the Cook County clerk). 
    The underlying allegations are best understood as consist‐
ing of three separate sets of interrelated accusations. First, the 
Petition Plaintiffs assert that their right to freedom of speech, 
as  protected  by  the  First  Amendment,  is  violated  when  the 
Rule of Three is applied on a first‐come‐first‐served basis. Sec‐
ond, Mr. Jones claims that the defendants impermissibly tar‐
geted him as a class of one in violation of the Equal Protection 
Clause and also deprived him of his First Amendment politi‐
cal association rights. Finally, all of the plaintiffs contest the 
ability of municipalities to amend their officer qualifications 
at the local level.  
    On September 16, 2016, the plaintiffs moved for a tempo‐
rary restraining order or preliminary injunction. On Septem‐
ber  19,  defendant  Mayor  Markiewicz‐Qualkinbush  re‐
sponded  in  opposition.  The  plaintiffs  replied  on  September 
21. On September 22, the district court denied the plaintiffs’ 
motion.  In  an  oral  ruling,  the  court  emphasized  the  signifi‐
cance of the plaintiffs’ delay, more than two months after re‐
ceiving notice, as a deciding factor in the case.  
        
8                                                        No. 16‐3514 

                                  II 
                          DISCUSSION 
   We review the district court’s denial of a preliminary in‐
junction for abuse of discretion. BBL, Inc. v. City of Angola, 809 
F.3d  317,  324  (7th  Cir.  2015).  Legal  issues  are  reviewed  de 
novo. Id. 
    To  obtain  a  preliminary  injunction,  the  plaintiffs  must 
show that (1) they will suffer irreparable harm in the period 
before  final  resolution  of  their  claims;  (2)  traditional  legal 
remedies  are  inadequate;  and  (3)  the  claim  has  some  likeli‐
hood of success on the merits. Girl Scouts of Manitou Council, 
Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1086 (7th 
Cir.  2008).  If  the  plaintiffs  make  this  showing,  we  then  will 
weigh the factors against one another, assessing whether the 
balance of harms favors them or whether the harm to other 
parties or the public is sufficiently weighty that the injunction 
should be denied. ACLU of Ill. v. Alvarez, 679 F.3d 583, 589 (7th 
Cir. 2012).  
         
                                  A. 
     We turn first to the contentions of the Petition Plaintiffs. 
    Of  the  three  primary  elements  needed  to  warrant  a  pre‐
liminary injunction, the Petition Plaintiffs’ probability of suc‐
cess on the merits is the most crucial in this context. The Peti‐
tion Plaintiffs submit that the Illinois Rule of Three, as applied 
by Calumet City to block their term‐limits proposition, pre‐
sents exactly the situation that we indicated would pose “se‐
rious constitutional issues” in Georges v. Carney, 691 F.2d 297, 
301 (7th Cir. 1982). 
No. 16‐3514                                                                 9

  In Georges, a group of private citizens wanted the ballot in 
DuPage  County  to  contain  a  question  regarding  nuclear  ar‐
                                                    9
mament  in  the  next  general  election.   Because  this  question 
would  have  no  legal  effect,  it  was  considered  an  advisory 
question  under  the  Illinois  Election  Code,  and  the  plaintiffs 
were required to obtain the signatures of twenty‐five percent 
of the registered voters in the subdivision to add the initiative 
to the ballot. Id. at 299. This requirement proved impossible 
to meet. Nevertheless, we upheld the constitutionality of the 
Illinois Election Code’s provision. 
     We explained that there is “no constitutional right to use 
the ballot box as a forum for advocating a policy, … and that 
Illinois therefore has no constitutional obligation to allow ad‐
visory questions to be placed on the ballot.” Id. at 300. Because 
Illinois, as a matter of federal constitutional law, could have 
allowed only binding questions to be placed on the ballot, it 
made little difference that Illinois only effectively barred such 
propositions  by  instituting  a  twenty‐five  percent  threshold 
that was virtually impossible to meet. Id. at 301. 
    We went on to suggest, however, that “[t]he case would 
be different” if public bodies submitted advisory propositions 
for  the  ballot,  “particularly”  if,  “as  a  result,  the  challenged 
provisions of the Illinois Election Code could be viewed as a 
device by which the state (or county) was taking sides in the 
                                                 
9 Specifically, the plaintiffs in Georges v. Carney sought to add a question 

asking, “‘shall the people of the County of DuPage endorse the call to halt 
the nuclear arms race and request the DuPage County Board … to adopt 
an immediate, mutual, and verifiable freeze on all further testing, produc‐
tion and deployment’ of Soviet and American nuclear weapons ‘followed 
by  reductions  of  present  nuclear  weapons?’” 691  F.2d 297, 299 (7th  Cir. 
1982). 
10                                                     No. 16‐3514 

nuclear arms debate.” Id. Then, we suggested, the case would 
be  analogous  to  Southeastern  Promotions,  Ltd.  v.  Conrad,  420 
U.S. 546 (1975), where a municipally owned theater violated 
the First Amendment by forbidding the performance of a par‐
ticular play. Georges, 691 F.2d at 301. 
    Judge Cudahy, writing separately in dissent, stated explic‐
itly  that  “the  three  question  limit,  combined  with  the  first‐
come‐first‐served principle and the fact that local governing 
bodies can put questions on the ballot with a simple resolu‐
tion,[] makes it both possible and likely that the County Board 
will  preempt  the  ballot  spaces  at  its  whim.”  Id.  at  303 
(Cudahy, J., dissenting). What troubled Judge Cudahy most 
was his belief that “the Board [could] render the rights of pri‐
vate  citizens  who  have  obtained  sufficient  signatures,  espe‐
cially those citizens who espouse controversial causes, quite 
meaningless.”  Id.  As  an  example,  Judge  Cudahy  noted  that 
“in  1980,  the  County  Board  met  one  day  prior  to  the  filing 
deadline for ballot questions and approved, in a span of about 
fifteen minutes, eleven questions for the November 1980 bal‐
lot.” Id. When the citizens  groups brought  their petitions  in 
the next day, they learned that there were no available spaces 
on the ballot. Id. 
    The opinion for the court, as well as the dissent, suggest 
that  the  Petition  Plaintiffs  have  at  least  a  colorable  First 
Amendment claim. The Supreme Court repeatedly has held 
that, even in a public forum, the government may impose re‐
strictions  on  “the  time,  place,  and  manner  of  expression 
which  are  content‐neutral,  are  narrowly  tailored  to  serve  a 
significant government interest, and leave open ample alter‐
native channels of communication.” E.g., Perry Educ. Ass’n v. 
No. 16‐3514                                                                 11

                                                               10
Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983).  In Georges, 
drawing support from the vast majority of states that do not 
allow citizens to propose ballot initiatives, we held that a bal‐
lot is not a protected “public forum.” 691 F.2d at 301 (panel 
opinion). In Protect Marriage Illinois v. Orr, 463 F.3d 604 (7th 
Cir. 2006), we again noted that “[t]he ballot is not a traditional 
public  forum  for  the  expression  of  ideas  and  opinions,  like 
streets or parks, to which reasonable access must be given to 
people who want to engage in political and other protected 
expression.”  Id.  at  606.  But  we  also  drew  a  clear  distinction 
between  that  case  and  what  the  First  Amendment  still  re‐
quired. We held that, although a state clearly can “impose re‐
quirements designed to avoid ballot clutter, … requirements 
[can]not [be] jiggered in a way that discriminates against par‐
ticular advocates or viewpoints.” Id. 
    Our admonitions in both Georges and Protect Marriage Illi‐
nois make clear that the Petition Plaintiffs’ First Amendment 
argument  well  may  succeed.  The  Petition  Plaintiffs  assert 
that, by interfering and advocating its own ballot initiatives, 
the City competed with their petition on an uneven playing 
field. This situation well may have amounted to government 
censorship because the City used the Rule of Three to “take 
                                                11
sides” and limit the debate.  




                                                 
10 See also Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989); Clark v. 

Cmty. for Creative Non‐Violence, 468 U.S. 288, 293 (1984).  
11  Appellants’ Br.  18.  The  pagination differs  between  the  electronic and 

hard  copies  of  the  Appellants’  Brief.  Throughout  this  document,  refer‐
ences to the Appellants’ Brief use the electronic pagination. 
12                                                       No. 16‐3514 

     The district court was aware of the possible legal validity 
of the Petition Plaintiffs’ claim, but the court also well under‐
stood that other factors had to be weighed carefully before a 
preliminary  injunction  could  be  granted.  The  court  had  to 
“weigh[] the irreparable harm that the moving party would 
endure without the protection of the preliminary injunction 
against  any  irreparable  harm  the  nonmoving  party  would 
suffer  if  the  court  were  to  grant  the  requested  relief.”  Girl 
Scouts of Manitou Council, Inc., 549 F.3d at 1086. We have de‐
scribed  this  assessment  as  employing  a  sliding  scale  ap‐
proach: “[t]he more likely the plaintiff is to win, the less heav‐
ily need the balance of harms weigh in his favor; the less likely 
he is to win, the more need it weigh in his favor.” Id. (quoting 
Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 387 (7th 
Cir.  1984)).  “Once  all  the  equitable  factors  are  before  the 
judge, however, a classic discretionary decision must be made 
involving how much weight to give individual components 
of  the  calculus  and  to  what  direction  the  balance  of  equity 
tips.” Lawson Prods., Inc. v. Avnet, Inc., 782 F.2d 1429, 1436 (7th 
Cir. 1986). “Ultimately, the district judge has to arrive at a de‐
cision  based  on  a  subjective  evaluation  of  the  import  of  the 
various factors and a personal, intuitive sense about the na‐
ture of the case.” Id. 
    The  Petition  Plaintiffs  argue  that  they  face  irreparable 
harm  because  their  ballot  initiative  regarding  term  limits  is 
meant to affect the April 2017 mayoral election. If we allow 
this initiative to be excluded, they submit, voters will not have 
the option to set term limits in advance of the election. On the 
record before us, we cannot establish with any certainty the 
validity  of  this  argument.  The  City  already  has  planned  to 
have a second ballot referendum as part of the primary elec‐
tion on February 28, 2017, and Calumet City’s residents may 
No. 16‐3514                                                                  13

still be able to vote on the Petition Plaintiffs’ proposal prior to 
the  April  mayoral  election.  As  noted  earlier,  the  Petition 
Plaintiffs filed their petition with the City Clerk on August 8, 
2016; the City did not add its three ballot referenda to the Feb‐
ruary ballot until August 25, 2016. Deciding which three ref‐
erenda have priority for the February ballot requires an appli‐
cation of 10 ILCS 5/28‐5’s “holdover clause.” For reasons that 
will become apparent shortly, we need not resolve this ques‐
tion of state law today; we merely note that the Petition Plain‐
tiffs still may be able to submit their referendum to voters be‐
fore a new mayor is elected. 
   In  assessing  the  balance  of  harms,  the  district  court 
thought  that  the  delay  in  bringing  suit  was  “the  most  im‐
                                                    12
portant driver of the decision.”  It thought that the Petition 
Plaintiffs’  delay  created  significant  harm  for  the  public  at 
         13
large.  Illinois prepared its ballots to be sent overseas by Sep‐
tember 23, and the state authorized voting by mail and early 
                                                    14
voting beginning September 29.  As we were well past these 
dates, and citizens of Calumet may well have been voting at 
the time of our summary affirmance, these interests quite ap‐
                                                                             15
propriately weighed heavily in the district court’s analysis.   

                                                 
12 R.17 at 20. 

13 Id. at 24. 

14 State of Illinois, Election and Campaign Finance Calendar, at 42–43, availa‐

ble  at  https://www.elections.il.gov/Downloads/ElectionInformation/ 
PDF/2016ElectionCalendar.pdf. 
15 See Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th Cir. 1990) (denying relief 

where plaintiffs’ delay risked “interefer[ing] with the rights of other Indi‐
ana  citizens,  in  particular  the  absentee  voters”  once  ballots  had  been 
14                                                                  No. 16‐3514 

    We believe that the district court was on solid ground in 
making  this  determination.  “Laches  arises  when  an  unwar‐
ranted delay in bringing a suit or otherwise pressing a claim 
produces prejudice.” Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th 
Cir. 1990) (citing Herman v. City of Chicago, 870 F.2d 400, 401 
(7th  Cir.  1989)).  The  obligation  to  seek  injunctive  relief  in  a 
timely manner in the election context is hardly a new concept. 
We previously have suggested that claims must be brought 
“expeditiously,” id. (citing Williams v. Rhodes, 393 U.S. 23, 34–
35 (1968)), to afford the district court “sufficient time in ad‐
vance of an election to rule without disruption of the electoral 
cycle,” Gjersten v. Bd. of Election Comm’rs for City of Chicago, 791 
F.2d 472, 479 n.12 (7th Cir. 1986). Of course, “it is not always 
easy to determine whether the plaintiffs have made a timely 
attempt  to  protect  their  rights.”  Id.  “Timeliness  must  be 
judged by the knowledge of the plaintiffs as well as the nature 
of the right involved.” Id. 
   Although  the  Petition  Plaintiffs  dispute  when  they  first 
had “knowledge” of their claims, neither party disputes the 
underlying facts. The plaintiffs first began circulating the pro‐
posed referendum petition in the City on Saturday, June 18, 
         16
2016.  On Monday, June 20, 2016, the City Council directed 

                                                 
printed); see also Kay v. Austin, 621 F.2d 809, 813 (6th Cir. 1980) (applying 
laches where candidate waited two weeks after he knew he would not be 
listed on ballot to file suit and preliminary work had already been done 
for  election);  McCarthy  v.  Briscoe,  539  F.2d  1353,  1354–55  (5th  Cir.  1976) 
(denying application for emergency injunctive relief where entire election 
process would be disrupted by lawsuit filed on July 30 seeking ballot ac‐
cess to November presidential election). 
16 R.1 at 5, ¶ 19. 
No. 16‐3514                                                       15

the City Clerk to post a notice that a previously unscheduled 
Committee of the Whole Meeting Ordinance and Resolutions 
Committee  would  occur  on  June  22,  2016.  The  items  on  the 
agenda  included  the  consideration  of  three  resolutions  to 
place three different referenda propositions on the ballot for 
                                                    17
the November 8, 2016, election.  
   The next business day, on Tuesday, June 21, 2016, the City 
Clerk  posted  an  agenda  and  then  a  revised  agenda  for  the 
Regular City Council Meeting scheduled for Thursday, June 
               18
23,  2016.   The  revised  agenda  added  the  resolutions  to  the 
calendar for the Regular City Council meeting to be held on 
June  23,  2016.  Unlike  the  agenda  for  the  Committee  of  the 
Whole Meeting Ordinance and  Resolutions Committee,  this 
new agenda also now advised that the referendum related to 
Qualifications  for  Mayor  would  be  binding  and  slightly 
changed the language of the City’s proposed term limits ref‐
                 19
erendum.   On  Thursday,  June  23,  2016,  the  City  Council 
meeting occurred. At the meeting, Mr. Jones, a plaintiff in this 
                                                         20
action, voted against all three resolutions.  
   The  district  court  reasonably  concluded  that  not  only 
Mr. Jones,  but  the  Petition  Plaintiffs,  had  knowledge  of  the 
Council’s  action.  The  defendants  correctly  rely  on  Village  of 
Fox  River  Grove  v.  Aluminum  Coil  Anodizing  Corporation,  252 

                                                 
17 Id. at 7, ¶ 31. 

18 Id. at 8, ¶ 34. 

19 Id. 

20 Id. at 9, ¶ 42. 
16                                                            No. 16‐3514 

N.E.2d 225 (Ill. App. Ct. 1969), for the proposition that pas‐
sage and publication of an ordinance is notice to the world of 
                      21
its existence.  The Petition Plaintiffs therefore acquired notice 
by June 23, 2016, when the City Council voted to add the three 
                                        22
initiatives to the ballot.  
    Our  conclusion  is  consistent  with  both  federal  and  state 
law.  For  example,  in  the  due  process  context,  the  Supreme 
Court of the United States repeatedly has held that “[a]ll citi‐
zens are presumptively charged with knowledge of the law.” 
Atkins v. Parker, 472 U.S. 115, 130 (1985). Moreover, in Illinois, 
notice of ordinances is implied upon publication. People ex rel. 
O’Connell v. Read, 100 N.E. 230, 230–31 (Ill. 1912) (discussing 
publication requirements of local ordinance as means to pro‐
vide notice); City of Rockford v. Suski, 413 N.E.2d 527, 530 (Ill. 
App. Ct. 1980) (“[F]ailure of a municipality to prove publica‐
tion of an ordinance may render it invalid.”). 
    Moreover,  the  complaint  admits  the  City  Council  pub‐
lished an agenda on June 21, which described the ballot initi‐
           23
atives.   The  City  Council  published  the  minutes  from  the 
same  meeting,  noting  that  all  three  ballot  initiatives  had 
             24
passed.  Finally, as we have noted earlier, at least one plain‐
tiff, Mr. Jones, was present at the meeting and voted against 

                                                 
21 Appellees’ Br. 11. 

22 See R.1 at 8, ¶ 35; id. at 9, ¶ 37. 

23 Id. at 8, ¶ 34. 

24 We may take judicial notice of the City Council’s meeting minutes be‐

cause they are a document in the public record. E.g., Pugh v. Tribune Co., 
521 F.3d 686, 691 n.2 (7th Cir. 2008) (discussing that taking judicial notice 
No. 16‐3514                                                                     17

the  measure.  There  is  ample  evidence  to  conclude  that  the 
plaintiffs knew  that  the Rule  of Three  displaced their  ballot 
initiative by the end of June, but delayed in filing this action 
                                  25
until September 15.  
   Given these facts, we do not think that the district court 
was obliged to accept the plaintiffs’ assertion that they lacked 
actual  knowledge  until  early  September  because  the 
City Clerk had a duty to inform them of the other initiatives 
                      26
on the ballot.  As a practical matter, regardless of whether the 
City  Clerk  should  have  provided  additional  notice,  the  dis‐
trict court was entitled to conclude that the plaintiffs knew of 
the  other  three  ballot  initiatives  on  June  23  and,  therefore, 
could have acted sooner. The district court was therefore on 




                                                 
at motion to dismiss does not convert the motion into a motion for sum‐
mary  judgment).  The  meeting  minutes  can  be  found  at  http://calu‐
metcity.org/wp‐content/uploads/2012/03/Agenda‐Regular‐Meeting‐June‐
23‐20161.pdf. 
25 The plaintiffs’ delay becomes even clearer once we fully consider that 

Mr. Jones, a co‐plaintiff, was present and voted against the initiatives. R.1 
at  9,  ¶ 42.  Although  the  plaintiffs  reject  our  ability  to  impute  this 
knowledge to all plaintiffs, the plaintiffs are unable to cite a single author‐
ity to support this position. Instead, the plaintiffs assert that the district 
court  confused  the  different  causes  of  actions,  and  the  different  relief, 
sought  by  the  Petition  Plaintiffs  and  Mr. Jones.  This  argument  fails  be‐
cause,  as  discussed  above,  the  Petition  Plaintiffs  had  knowledge  by,  at 
least, June 23.  
26 Appellants’ Br. 21; R.13 at 2. We need not decide definitively whether 

the Clerk had such an obligation under 10 ILCS 5/28‐5.  
18                                                                     No. 16‐3514 

solid ground in concluding that the plaintiffs had notice of the 
                                                          27
ballot initiatives on or about June 23.   
    In sum, the district court certainly did not abuse its discre‐
tion  in  determining  that  the  harm  to  the  electoral  system 
caused by the plaintiffs’ delay outweighed any countervailing 
harm to the Petition Plaintiffs.  
            
                                                    B. 
   We  turn  now  to  Mr.  Jones’s  individual  equal  protection 
and  freedom  of  political  association  claims.  With  respect  to 
the equal protection claim, he contends that the proposition 
placed on the ballot by the defendants impermissibly targets 
him  as  a  “class  of  one”  in  violation  of  the  Equal  Protection 
Clause of the Fourteenth Amendment.  
     Although Mr. Jones’s claims are certainly colorable, they 
were not ripe for adjudication when this case was decided. It 
is, of course, a fundamental principle that “[f]ederal courts … 
cannot … advise … on the constitutionality of proposed leg‐
islation.” Jones v. Griffith, 870 F.2d 1363, 1366 (7th Cir. 1989); 
see  also  Muskrat  v.  United  States,  219  U.S.  346,  359–60  (1911) 
(stating that when “presented a question involving the valid‐
ity of any act of any legislature … the court must … determine 

                                                 
27 The same is true for the plaintiffs’ contention that Calumet City lacked 

the ability to change the City’s mayoral qualifications via ballot referenda. 
This  claim also  is  blocked  by  the  same  delays as  those  discussed  above 
because, like the freedom of speech claim, the plaintiffs knew the content 
of  the  ballot  initiatives  on  or  about  June  23.  Their  delay  in  asking  for  a 
preliminary injunction was far too long, and the equities require dismissal. 
No. 16‐3514                                                                   19

whether … [there is a] real, earnest, and vital controversy be‐
tween individuals”). A ballot initiative is nothing more than 
proposed legislation removed from the legislature and placed 
in  the  hands  of  the  voting  public.  Mr. Jones  could  not  chal‐
lenge the constitutionality of the propositions unless and until 
                                                             28
they were enacted by the referendum process.   
      
                                           Conclusion 
    The district court did not abuse its discretion in denying 
the preliminary injunction. The record evidence supports the 
district  court’s  determination  that  the  plaintiffs’  request  for 
such relief was not timely and that considerable harm would 
have been visited on the electoral system if the requested re‐
lief  had  been  granted.  Moreover,  Mr.  Jones’s  individual 
claims were not ripe for adjudication at the time that we ren‐
dered our decision. 
                                                                  AFFIRMED 
 

                                                 
28 While this circuit has not addressed this exact issue in the past, other 

jurisdictions  have  held  that  challenges  to  proposed  ballot  referenda  are 
non‐justiciable. For example, in Slack v. City of Salem, the Illinois Supreme 
Court refused to hear a case “to restrain the holding of a referendum elec‐
tion  to approve  …  the issuance  of  revenue  bonds”  because  it “ha[d]  no 
power to render advisory opinions, and until the legislative process [was] 
concluded,  there  [was]  no  controversy  that  [was]  ripe  for  a  declaratory 
judgment.” 201 N.E.2d 119, 120–21 (Ill. 1964). Similarly, the District of Ne‐
vada has noted that “federal courts have … held pre‐election challenges 
to  proposed  ballot  measures  to  be  unripe.”  Nevada  Rest.  Ass’n  v.  Pest 
Comm., No. 3:08‐CV‐00118‐BES‐VPC, 2008 WL 8225546, at *3 (D. Nev. July 
15, 2008).